Citation Nr: 1728884	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  12-07 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Whether an overpayment of Department of Veterans Affairs compensation benefits in the amount of $8,623.70 based on removal of a former spouse was properly created.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse, S.H.


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1976 to August 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran and his wife, S.H., testified before the undersigned Veterans Law Judge at an April 2017 Central Office hearing.  A transcript of this hearing is of record.

In March 2012, the veteran executed a new power-of-attorney (VA Form 21-22), designating The American Legion as his representative.  The Board recognizes the change in representation.

The issue of entitlement to a waiver of overpayment was claimed by the Veteran in April 2011, and denied in a subsequent June 2016 Decision on Waiver of Indebtedness.  The Veteran did not file an appeal; therefore, the issue of waiver of overpayment is not before the Board.  


FINDINGS OF FACT

1.  In a July 1994 letter, the Veteran was informed that he was receiving additional compensation benefits for his spouse.  The letter explained that he must promptly inform VA of any change in the number or status of his dependents.  

2.  The Veteran and Q.M. divorced in February 2003.

3.  VA was notified by the Veteran in September 2010 that he was not married.  

4.  In February 2011, the AOJ informed the Veteran that his former spouse was removed as a dependent and his compensation benefits were reduced, effective March 1, 2003, the month following his divorce, creating an overpayment in the amount of $8,623.70.  

5.  The overpayment of VA dependency benefits in the amount of $8,623.70 was properly created.  


CONCLUSION OF LAW

The overpayment of VA compensation benefits based on removal of former spouse, Q.H., as a dependent, effective March 1, 2003, was properly created.  38 U.S.C.A. §§ 1115, 1135, 1506, 5112 (West 2014); 38 C.F.R. §§ 1.956, 1.962, 3.500, 3.501, 3.652 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA does not apply to cases involving the validity of a debt, which are not claims for benefits.  See Reyes v. Nicholson, 21 Vet. App. 370, 379-80 (2007); Lueras v. Principi, 18 Vet. App. 435, 438 (2004); Barger v. Principi, 15 Vet. App. 132 (2002).  Thus, the provisions of the VCAA do not apply in this matter.

The Veteran does not dispute that the AOJ acted properly to remove his former spouse as a dependent.  Rather, the Veteran challenges the validity of the debt, because he states that he was unaware of his divorce until 2010.  The Veteran stated that he and Q.H. had been separated since 2000.  He testified that he was not present during the proceedings, and he was never properly notified of his divorce by his former spouse or the court.  Explaining that he had been in and out of the hospital from 2002 to 2004 and living in various places, the Veteran noted that his former spouse could have contacted him through his mother.  However, once he became aware that his divorce was final from a family member of his former spouse, the Veteran said he promptly informed VA of the change in his marital status.  The Veteran explained that VA would not have otherwise known of his divorce, because once he told VA of his divorce, VA still had to investigate and confirm the date of his divorce.  

An overpayment is created when VA determines that a beneficiary or payee has received benefit payments in excess of the amount due or to which such beneficiary or payee is entitled.  38 C.F.R. § 1.962 (2016).  The debtor may challenge the validity or amount of the debt owed.  See 38 C.F.R. § 1.911(c)(1) (2016); see also VAOPGCPREC 6-98; Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  The debtor may also apply for a waiver of any debt found to be valid.  See 38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.911(c)(2), 1.963 (2016).  As discussed above, only the validity of the debt is at issue in this appeal.  

An additional amount of compensation may be payable for a spouse, child, and/or dependent parent where a veteran is entitled to compensation based on disability evaluated as 30 percent or more disabling.  38 C.F.R. § 3.4(b)(2) (2016).

A beneficiary is charged with knowing the rules governing compensation.  Dent v. McDonald, 27 Vet. App. 362, 382 (2015) (summarizing Jordan v. Brown, 10 Vet. App. 171, 174-75 (1997)).  "Knowledge" is "[a]n awareness or understanding of a fact or circumstance; a state of mind in which a person has no substantial doubt about the existence of a fact."  Black's at 950.  A person may have actual or constructive knowledge of a fact, the latter of which is defined as "[k]nowledge that one using reasonable care or diligence should have, and therefore that is attributed by law to a given person."  Dent v. McDonald, 27 Vet. App. 362, 380 (2015).

An administrative error resulting in an overpayment will not be classified as a VA administrative error or error in judgment if the error is "based on an act of commission or omission by the beneficiary, or with the beneficiary's knowledge."  Dent, 27 Vet. App. at 380 (citing 38 U.S.C. § 5112(b)(9); see 38 C.F.R. § 3.500(b)(1); VAOPGREC 2-90 (March 20, 1990)).  Sole administrative error connotes that the claimant neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the claimant's actions nor his or her failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C.A. § 5112(b)(9), (10) (West 2014); 38 C.F.R. § 3.500(b)(2) (2016); Jordan v. Brown, 10 Vet. App. 171 (1997) (sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).  Thus, a finding of sole administrative error requires not only error on the part of VA, but that the beneficiary is unaware that the payments are erroneous.

In a July 1994 letter, upon receiving a June 2004 VA Form 21-686c (Declaration of Status of Dependents), VA notified the Veteran that his compensation benefits were amended to include additional benefits for his spouse, Q.H.  VA explained that the Veteran must promptly inform VA of any change in the number or status of his dependents.  

At the outset, the record includes contradictory evidence as to how and when the AOJ first became aware of the Veteran's divorce.  In a November 2009 letter, the AOJ informed the Veteran that it had received evidence from the Richmond City Circuit Court that his marriage to Q.H. had been terminated in February 2003, and that they proposed to reduce his compensation benefits.  The Veteran responded, in December 2009, that this was his first notice of his divorce and that he was unaware that divorce proceedings were pending or finalized.  He believed that he was still separated from Q.H.  Accepting the Veteran's statement that he was unaware of his divorce as a statement that he was still married, in a December 2009 letter, the AOJ responded that their determination that he was divorced was in error, his marriage to Q.H. remained valid, and that the proposal to reduce his VA benefits would not be enacted.  

In September 2010, the Veteran submitted a VA Form 21-0538 (Status of Dependents Questionnaire), which indicated that he was not married.  In an October 2010 letter, the AOJ informed the Veteran that it was taking action to remove Q.H. as a dependent in response to the dependent form.  In that letter, the AOJ acknowledged that it did not know the date of his divorce, but it had a court document indicating his marriage had ended in February 2003.  Based on that information, the AOJ explained that it was removing Q.H. from the Veteran's compensation benefits award, effective November 1, 2010, and that it proposed to reduce his compensation benefits, effective March 1, 2003.  Upon confirming that the Veteran's divorce became final in February 2003, in February 2011, the AOJ notified the Veteran that it had removed Q.H. as a dependent and reduced his compensation benefits, effective March 1, 2003.  The AOJ informed the Veteran that an overpayment in the amount of $8,623.70 had been created.  The Veteran appealed the decision indicating that he was not aware that he was divorced until 2010, and essentially arguing that the debt was not valid.  

In order for the Board to determine that the overpayment was not properly created, such that the debt was not valid, it must be established that the veteran was legally entitled to the benefits in question or, if the veteran was not legally entitled, then it must be shown that VA was solely responsible for the veteran being erroneously paid benefits.  38 U.S.C.A. § 5112(b)(9), (10) (West 2014); 38 C.F.R. § 3.500(b)(2) (2016); Jordan v. Brown, 10 Vet. App. 171 (1997); VAOPGREC 2-90 (March 20, 1990)).  

In the present case, the Veteran does not assert, and the evidence does not show, that he was not aware of his responsibility to inform VA of any change in the status of his dependents.  In addition, the record disputes the Veteran's assertion that he promptly informed VA of his divorce, once he became aware of it in 2010.  In fact, it appears that the Veteran was actually alerted that he may be divorced in 2009 when the AOJ informed him that they had received evidence of his divorce from the Richmond City Circuit Court.  Although, it is unclear who submitted the evidence from the Richmond City Circuit Court to VA, the Veteran clearly indicated that he did not know he was divorced until he received the November 2009 VA notification letter.  Thus, the Board finds that the Veteran did not initially inform VA of the change in his marital status.  

On that basis, the record shows that the AOJ was at least alerted that the Veteran's marital status may have changed in 2009; but, the AOJ did not act to reduce his compensation benefits until 2010, when the Veteran submitted his dependent form.  Thus, the AOJ's inaction in 2009 does represent administrative error.   

However, the Veteran is also partially at fault.  The Veteran was aware that he and his wife had been separated since 2000; and for almost 10 years, he made no effort to contact his wife to determine whether they remained legally married.  The Board is sympathetic to the Veteran's contention that his former spouse failed to inform him of the divorce, and that he was never sent the divorce documents by his spouse or the court.  However, the information regarding his divorce was publicly available on the Richmond City Circuit Court's website.  Furthermore, when the AOJ told him that they had received information from the court of his divorce, and then subsequently found its determination to reduce his benefits was in error, based on a belief that his marital status had not changed, the Veteran failed to take the affirmative steps to confirm his divorce and notify VA.  Instead, the Veteran waited almost one year before notifying VA of the change in his marital status, and, in the interim, continued to accept monthly compensation benefits, despite being aware that he was not entitled to the full amount.  Thus, the Veteran is, at a minimum, partially at fault.  Therefore, the debt was valid and an overpayment was created.  

Based on the foregoing, the Board finds that the overpayment was not the result of sole administrative error, because the Veteran bore the responsibility to notify VA of any dependency changes.  Accordingly, the Board finds that the creation of the overpayment in the amount of $8,623.70 was proper, and the Veteran's appeal must be denied.  



	(CONTINUED ON NEXT PAGE)




ORDER

The overpayment of $8,623.70 created as a result of the removal of the Veteran's former spouse as a dependent was properly created, and the appeal is denied.  



____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


